   Case 1:20-cv-00037-JRH-BKE Document 14 Filed 12/11/20 Page 1 of 15




             IN THE UNITED STATES DISTRICT COURT FOR gHE
                     SOUTHERN DISTRICT OF GEORGIA
                           AUGUSTA DIVISION



                                                                     1.' - ■


KIM-MARIE JOHNSON,
                                             'k

                                             ■k
     Plaintiff,
                                             -k


             V.
                                             ★            CV 120-037

BANKERS LIFE & CASUALTY
                                             'k
COMPANY; K.F. AGENCY, INC.;
                                             -k
JOSEPH EDWARDS; CAMERON
                                             k
MCDUFFY-SMITH; and TOM
                                             k
DENNANY,
                                             k

                                             k
     Defendants.




                                        ORDER



     Before       the    Court    is    Defendants      Bankers   Life          &   Casualty

Company,     K.F.       Agency,    Inc.,      Joseph    Edwards,       Cameron            Smith


(misnamed     in    Complaint          as   Cameron     McDuffy-Smith},             and     Tom

Dennany's     ("Defendants")            motion     to    transfer,             or   in      the

                                                             \\ Petition to Vacate
alternative, motion to dismiss. Plaintiff's

Award of Arbitrator Award and or order a rehearing with a different

Arbitrator    or adjust the Award of Arbitrator dated                          January 17,

2020" (the "Petition").                (Doc. 5.)      For the following reasons,

Defendants' motion is GRANTED IN PART and DENIED IN PART.
       Case 1:20-cv-00037-JRH-BKE Document 14 Filed 12/11/20 Page 2 of 15



                                     I. BACKGROUND

        Plaintiff, proceeding pro se, filed her Petition on March 23,

2020, moving the            Court to     vacate the    arbitration award, and/or

order a rehearing with a different arbitrator, and/or adjust the

award of the arbitrator in American Arbitration Association case

number #01-18-0004-6021.             (Compl., Doc. 1. )       Plaintiff originally

filed a charge with the United States Equal Employment Opportunity

Commission ("EEOC") on April 12, 2018 for discrimination based on

race, sex, and retaliation.                (Id. 51.)       The EEOC issued a right

to sue letter and Plaintiff then filed a demand for arbitration

                                                                                       \\ the
with    her    complaint        seeking    damages   and   other    relief       and

                      //   on   December                     (Id.       55    2-4).      The
process       began                         26,   2018.

arbitration        took     place   on    November   14,   2019    at    the    office    of

Littler Mendelson in Atlanta, Georgia in front of Arbitrator Penn

Payne ("Payne").            (Tr., Doc. 5-2, at 2-3.)        Payne issued the Award

of Arbitrator ("Award") on January 17, 2020, finding in favor of

the Defendants on all claims brought by Plaintiff and denying any

claims not expressly granted therein.                 (Doc. 1-8, at 9.)         Plaintiff


then filed her Petition, claiming the Award was obtained by fraud

and corruption and that Payne's decision was based on undue means.

(Compl.,      at   2-3.)        Plaintiff filed the        Petition      in    this    Court

because both          Plaintiff and the defendants lived and worked in the

Augusta Southern District of Georgia and the offenses took place




                                              2
    Case 1:20-cv-00037-JRH-BKE Document 14 Filed 12/11/20 Page 3 of 15



                                                           n
in jurisdiction of the Southern District.                      (Pl.'s Resp., Doc. 6,

at 3. )

     In their present motion, Defendants move to transfer venue,

or in the alternative, to dismiss Plaintiff's Petition.                           Defendants


first claim that venue is proper in the district within which the

arbitration       hearing     was    held,         requesting     that      the    case       be

immediately transferred to the Northern District of Georgia.                             {Doc.

5-1, at 1-2.)         In the alternative, if the Court is to find venue

proper    in    the    Southern     District,       Defendants     move     to     have      the

Petition       dismissed    for   Plaintiff's          failure    to   comply      with      the

statutory      notice    requirements         of   9   U.S.C. § 12.          (Id.       at   2.)

Plaintiff      filed    a   response     to    this     motion    on   April      29,    2020,

claiming venue is proper in this Court and that notice was in fact

served during the requisite time.                  (Doc. 6.)     Defendants then filed

a reply in support of their motion on May 8, 2020, standing by

their contentions and requesting the Court to either transfer. or

in the alternative, dismiss the Petition.                      (Doc. 8.)          Therefore,

Defendants'      motion     has   been   fully briefed           and   is   ripe    for      the

Court's review.




                              II. PROCEDURAL POSTURE

      The Court first notes that Plaintiff is proceeding pro se.

The Court affords a liberal construction to documents filed by a

pro se party, and a pro se complaint must be held to less stringent



                                              3
      Case 1:20-cv-00037-JRH-BKE Document 14 Filed 12/11/20 Page 4 of 15




standards than formal pleadings drafted by lawyers.                                           Erickson v.


Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S.


97, 106 (1976)).

       The Eleventh Circuit has held that the Federal Rules of Civil


Procedure, together with the Federal Arbitration Act ("FAA"), do


not   permit   a   party to            contest   an          arbitration            award    by filing    a


complaint or       an    application to             vacate             an arbitration award, but

                                  N\
instead     require      that          a   request      to       vacate       an    arbitration       award

must 'be made in the form of a motion' as provided in Rule 7 (b),

                                                        //
Federal Rules of Civil Procedure.                                Belz V. Morgan Stanley Smith


Barney,     LLC,   No.        3:13-cv-636,       2014            WL     897048,     at   *2   (M.D.    Fla.

Mar. 6, 2014) (citations omitted).

                                                                                            \\ Petition to
       In this case. Plaintiff filed a document titled

Vacate Award of Arbitrator Award and or order a rehearing with a


different      Arbitrator         or       adjust       the        Award       of    Arbitrator       dated

                         ff
January 17, 2020.              {Doc. 1.)       The Court, construing pro se filings


liberally, will analyze Plaintiff's Petition as a motion to vacate.

                                                             1    N\
properly filed under Rule 7(b)(1).                                     [T]he Eleventh Circuit has


instructed     that      the     proper       procedure                for    the    party    seeking    to

vacate an arbitration award is to file a motion to vacate in which.


as    the   moving      party.         she   would           bear       the   burden     to    set    forth




1 Rule 7(b) (1) provides: "A request for a court order must be made my
motion.   The motion must: (A) be in writing . . . ; (B) state with
particularity the grounds for seeking the order; and (C) state the relief
        //
sought.    Fed. R. Civ. P. 7 (b) (1).


                                                    4
    Case 1:20-cv-00037-JRH-BKE Document 14 Filed 12/11/20 Page 5 of 15




sufficient grounds to vacate the arbitration award in her moving

            //
papers.           Belz, 2014 WL 897048, at *2.                     (internal quotations and

citations         omitted)             Therefore,       Plaintiff          has     the       burden        of


providing         sufficient          grounds     to   vacate      the   Award         in     her   filed

Petition.


       In        response        to    Plaintiff's          Petition,         which          the     Court

construes         as   a   motion      to    vacate.    Defendants         filed         a    motion       to


transfer, or in the alternative, a motion to dismiss.                                   Other courts


have   held       that      a    motion     to    dismiss        filed   in    this          fashion       is


properly         construed       as    an   opposition       to,    or   reason        to     deny,    the

motion       to    vacate.         See      id.   at   *3    (holding      motion            to    dismiss


application         more        properly     included       as   response        and    framed        as    a


reason to         deny,     rather than dismiss              the   application,              and    citing

cases with similar holdings).                      Following that notion, this Court

will   construe            Defendants'       motion     to       dismiss      as   a    response           in


opposition to Plaintiff's motion to vacate.^                             Having addressed the




2 The Eleventh Circuit has held:

       [T]he purpose of the [FAA] was to relieve congestion in the courts
       and to provide parties with an alternative method for dispute
       resolution that would be speedier and less costly than litigation.
       The policy of expedited judicial action . . . would not be served
       by permitting parties who have lost in the arbitration process to
       file a new suit in federal court,   The proper procedure . . . is
       for the party seeking to vacate an arbitration award to file a
       Motion to Vacate in the district court.

O.R. Secs., Inc, v. Pro. Plan. Assocs., Inc., 857 F.2d 742, 745-46 (11th
Cir. 1988) (internal citations and quotations omitted).
^ "The liberality of the . . . Federal Rules is such that an erroneous
nomenclature does not prevent the court from recognizing the true nature


                                                   5
       Case 1:20-cv-00037-JRH-BKE Document 14 Filed 12/11/20 Page 6 of 15




procedural           aspect        of    the        case,    the    Court      will       now    analyze

Defendants'          motion        to    transfer,          and    in   the   alternative,         their

opposition to Plaintiff's motion to vacate.




                           III. LEGAL STANDARDS AND DISCUSSION

A. Motion to Transfer

        Under the FAA, Section 10(a) provides for vacation and states.

\\
     [T]he United States court in and for the district wherein the

award     was   made        may make           an    order    vacating        the   award       upon   the
                                                                                      n
application of any party to the arbitration . .                                            9 U.S.C. §


10(a) (emphasis added).                    Section 11 provides for modification or

correction and states.                    [T]he United States court in and for the

district wherein the award was made may make an order modifying or

correcting       the        award       upon    the    application        of any       party to the

arbitration . .               //                                                    Pursuant to this
                                    Id. § 11 (emphasis added).


language, the United States Supreme Court has held these FAA venue

provisions make it permissive, not mandatory, to bring a motion to

vacate, modify, or correct in the district where arbitration took

place.      See Cortez Byrd Chips, Inc, v. Bill Herbert Constr. Co.,

529 U.S. 193 (2000)                (holding          the     permissive       view    of    the    venue

language of the FAA is the prevailing interpretation).                                      Therefore,

                     \\
the statute               permit[s] such a motion [to be filed] either where


                tf
of a motion. O.R. Secs., Inc., 897 F.2d at 746 (quoting Sacks v.Reynolds
Secs ., Inc., 593 F.2d 1234, 1239 (D.C. Cir. 1978)).


                                                       6
      Case 1:20-cv-00037-JRH-BKE Document 14 Filed 12/11/20 Page 7 of 15




the   award        was   made           or in    any    district            proper       under the        general

venue    statute. //              Id■    at   195     (emphasis         added) .

        Defendants'               motion        to    transfer          seeks       to     have    Plaintiff's


Petition       transferred               from this       Court         to    the    Northern       District       of


Georgia,       where the arbitration indisputably took place.                                           While the


FAA   does     permit         a        motion    to    vacate          to   be     filed    in    the    district


where    the       arbitration                took    place,       it       does    not    make        such    venue


mandatory.           Instead,            the Northern            District         of Georgia       is    simply a


permissive venue that                     Plaintiff did not                 choose here.^


        The    pertinent                analysis      for       this    Court       then    is    to    determine


whether venue            is proper            in this       Court.          The    general       venue    statute


provides       that      a    civil       action may be brought                    in:

        (1) a judicial district in which any defendant resides,
        if all defendants are residents of the State in which
        the district               is    located;
         (2)   a    judicial district in                    which a substantial part of
        the        events  or omissions                     giving  rise to  the  claim
        occurred,            or    a    substantial part               of property that            is    the
        subject of the action is situated; or
        (3)  if there is no district in which an action                                                  may
        otherwise be brought as provided in this section,                                                any
        judicial district in                     which any defendant is subject to
        the court's personal                     jurisdiction with respect to such
        action.




'* Plaintiff contends venue is improper in Atlanta because the arbitration
                                               // and could have been held in
only took place there due to       convenience
Augusta.     (Pi. 's Resp. , at 2-3. )  This fact is irrelevant; Atlanta is
still a proper venue because the arbitration did in fact take place
there,    regardless of the reasoning,        See Cortez,   529 U.S.  at 201
  (explaining one of the reasons the FAA venue language is permissive, not
mandatory, is because       the location of the arbitration may well be the
residence of one of the parties, or have some other connection to a
contract at issue,     [but] in many cases the site will have no relation
whatsoever to the parties or the dispute") .


                                                            7
    Case 1:20-cv-00037-JRH-BKE Document 14 Filed 12/11/20 Page 8 of 15




28 U.S.C. § 1391(b).

       Section 1391(b)(1) is inapplicable because Defendant Smith is

a resident of Virginia.            {Doc. 5-5, 1 4 .)        While Plaintiff contends

that   \\                                                                                 the
            [Smith]    now   living      in     Virginia    has   no    bearing      to

                                   ff
organization of the case                 (Pl.'s Resp., f E.), the Court finds

that   Smith's        out-of-state       residency     prohibits       venue   from     being

proper      under     Subsection      (1).      Nevertheless,     Section      1391(b) (2)


provides venue is proper in this district because the events giving

rise to the arbitration took place in Augusta, Georgia.                           Although

Defendants      contend      venue      is    improper     here   because      the    actual

arbitration proceeding is what is at issue in the motion and that

proceeding       took    place     in    Atlanta,      Georgia,    the    Court      is   not

persuaded by this argument.                   For purposes of the venue statute.

the \\ events or omissions giving rise to the claim
                                                    n
                                                      refers to the


events leading up to and causing the arbitration to take place.

not the event of the arbitration itself.                    This is in line with the


Supreme Court's decision in Cortez, which held a motion to vacate

was properly brought in Mississippi pursuant to the general venue

statute      because     that    is     where    the   contract   at     issue    had     been

performed, even though the challenged arbitration had taken place

in Birmingham, Alabama.               See Cortez, 529 U.S. at 198, 204 (holding

if FAA venue language is permissive and supplemental, as it is.

then the motion to vacate was properly filed in Mississippi); see

also Trehel Corp. v. W.S. Agee Grading Contractor, Inc., No. 1-
       Case 1:20-cv-00037-JRH-BKE Document 14 Filed 12/11/20 Page 9 of 15




12-CV-0054, 2012 WL 1080586, at *3 n.2 (N.D. Ga. Mar. 30, 2012)

(finding venue was proper in the district because                           a substantial

part     of the     events   or    omissions     giving      rise     to   the   underlying

contract claim occurred within the district).                          Because venue is


proper under Subsection (2), Subsection (3) is not implicated.

        Based on the foregoing, the Court finds venue for the Petition

is proper in this district and therefore DENIES Defendants' motion

to transfer.

B. Defendants' Opposition to Plaintiff's Petition for Failure to

Comply with Statutory Notice Requirements

        Under the FAA,        [njotice of a motion to vacate, modify, or

correct an         award   must be   served      upon      the    adverse   party or      his

attorney      within       three    months     after        the    award    is    filed   or

              //    9 U.S.C. § 12.
delivered.                              The party moving to vacate the award

bears the burden of proving she accomplished valid service.                           Belz,

                                                                  \\ It has been held that
2014 WL 897048, at *6 (citations omitted).

'merely filing [the motion to                vacate as opposed to serving the

motion] within that time period is insufficient to stop the running

                                                    t II
of the three-month limitations period.                       O'Neal Constructors, LLC

V.    DRT Am., LLC, 440 F. Supp. 3d 1396, 1400 (N.D. Ga. 2020) (citing

Belz, 2014 WL 897048, at *4) (alteration in original).                             Further,

\\
     [a] party to an arbitration award who fails to comply with the

statutory precondition of timely service of notice forfeits the
                                                        n
right to judicial review of the award.                       Piccolo V. Pain, Kalman



                                             9
      Case 1:20-cv-00037-JRH-BKE Document 14 Filed 12/11/20 Page 10 of 15



& Quail, Inc., 641 F.2d 598, 600 (8th Cir. 1981) (applying the

rule stated to two pro se plaintiffs who served the defendant three

months     and   twenty-one       days    after      the     arbitration      award    was

delivered) (citations omitted).

       Here, the Award was issued on January 17, 2020 .                       Therefore,

notice of a motion to challenge the Award was required to be served

upon the adverse parties by April 17, 2020.                      See 9 U.S.C. § 12.

Plaintiff filed her Petition on March 23, 2020.                       Although it was

timely filed, service           was    not   perfected       until   May   4,   2020 for


Cameron    Smith, Tom      Dennany, and           Joseph Edwards or until May 5,

2020 for K.F. Agency, Inc. and Banker's Life and Casualty Company,

all outside of the three-month deadline.                   (See Doc. 13.)

       In response. Plaintiff argues that she was on time with her

Petition because: (1) she filed with the court system before April

                  \\
17, 2020; (2)          under the United States Marshall's (sic) delivery

service,     [Defendants'       attorneys']         office    was    scheduled    to    be

                                  ri
served in a timely manner;             (3) she provided sufficient information

to the United States Marshal ("Marshal") to identify and locate

Defendants;      and     (4)    she      claims      Defendants      should     consider

themselves served because they were able to file their dismissal.

(PI.'s Resp., at 1.)           She further argues that COVID-19 has changed

the    nation and that         any extension [she] would             need to proceed

would be granted and the continuation of delivery by the United




                                             10
     Case 1:20-cv-00037-JRH-BKE Document 14 Filed 12/11/20 Page 11 of 15



States    Marshall     (sic)    will   continue."5                    (Id. )         Additionally,

                                                            \\
Plaintiff    states    she     was   not   required              to    forward           any   further

                                                            n
documents or to take any further action,                          presumably meaning she

believes she did everything necessary by simply filing the case.

(Id. at 2.)      And finally, she contends that                       [t]he court documents

were delivered to the office of Littler Mendelson in Indianapolis,

                                                rr
                                                      and    that         \\
IN   to    the   defendants      Attorneys                                     [t]he       defendants

attorneys have been notified and [she] 'did not' have to notify
                                                                               rr
anyone    individually       because   they          have   counsel.                 but   Plaintiff


provides no basis or support for these statements.                                   (Id. )

        Contrary to Plaintiff's assertions, the Court finds she did

not comply with the statutory requirements of 9 U.S.C. § 12 and

serve     Defendants   with     notice     within       the       requisite              three-month

period.     For proper service, resident defendants require service

in compliance with the law of the district where arbitration took

place and nonresident defendants require service by the marshal in

any district defendant may be found.®                   Plaintiff does not list the




® The Court notes that Plaintiff did                  not file           for        an   extension   or
continuation in this case.
® The FAA provides:

        If the adverse party is a resident of the district within
        which the award was made, such service shall be made
        upon the adverse party or his attorney as prescribed by
        law for service of notice of motion in an action in the
        same court, If the adverse party shall be a nonresident
        then the notice of the application shall be served by
        the marshal of any district within which the adverse


                                           11
      Case 1:20-cv-00037-JRH-BKE Document 14 Filed 12/11/20 Page 12 of 15




residency       of    any     Defendant       in   her   Petition          or    her    Response     to

Defendants' motion beyond stating generally, for venue purposes,

that    defendants lived and worked in the Augusta Southern District

                 "1
of Georgia.             (PI.'s Resp., at 3. )               Her only relevant responses


to    Defendants'       opposition       are       listed     above         that       the    lawyer's


office     was      served,      she    gave       information        to    the        Marshal,     the


attorneys        were       notified,     and      there      was    nothing       else       she    was


required       to     do.     The     Court   cannot       speculate        as    to    Defendants'


residency for purposes of complying with the service requirements

of the FAA.          But it wili note that the Marshal's Return of Service


(Doc.    13)    contained       the     Postal     Service       receipts confirming that


Defendants were not served until May of this year.


        Plaintiff       contends       that filing         the      Petition      with       the   Court


satisfies the notice requirement, and that the Marshal had 90 days


to    complete       actual service from the date                    of filing.          Plaintiff,


however, is          referencing the          Federal      Rules of Civil Procedure                   as

                                              8
opposed to the FAA guidelines.                     (PI.'s Resp., 5 B.)                 But "applying


the    ninety-day           service    provisions        of   Rule     4    would       violate      the



        party may be          found in like manner               as other process of
        the court.


9 U.S.C. § 12 (emphasis added).
7
  Plaintiff does note that she gave the Marshal sufficient information
to identify and locate Defendants to effect service, but without
providing the Court with their residency, the Court is unable to analyze
the proper form of service required pursuant to 9 U.S.C. § 12.
® Rule 4(m) of the Federal Rules of Civil Procedure allows 90 days from
the filing of a complaint to serve all defendants before the court can
dismiss without prejudice.


                                                   12
   Case 1:20-cv-00037-JRH-BKE Document 14 Filed 12/11/20 Page 13 of 15




general purpose of the FAA, i.e., to make arbitration procedure as

speedy as possible and not subject to delay and obstruction in the

courts.    0'Neal, 440 F. Supp. 3d at 1405 (citations omitted) ; see

also Health Servs. Mgmt. Corp. v. Hughes, 975 F.2d 1253, 1258 (7th

Cir.    1992)   ("It     would    defeat     the         purpose     of     arbitration    if    a

reviewing court was obligated to give all the due process owed to

parties filing actions of a civil nature and deserving of Federal

Rule 16 treatment, e.g., a scheduling conference, hearing, etc.");

Technologists, Inc, v. MIR's Ltd., 725 F. Supp. 2d 120, 127 (D.D.C.

2010)    ("Section     6 [of the      F7\A]    merely ensures                that motions       to

vacate or confirm arbitral awards are not subject to the pleading

requirements of the Federal Rules of Civil Procedure and enables

judges    to    decide    arbitration        issues        on   an        expedited   basis.").

Based on this distinction between Rule 4 and the FAA, the Marshal

did not have 90 days to perfect service in this case, because the

three-month deadline takes precedence.

        The Court notes that while it is under a duty to construe pro

se filings liberally, litigants must still                         comply with procedural

                                                                     ft
rules, including applicable filing deadlines.                              Brandau v. Warden,

FCC Coleman-Medium, 476 F. App'x 367, 369 (11th Cir. 2012) (citing

Moton V. Cowart, 631 F.3d 1337, 1341 (11th Cir. 2011)).                               Therefore,

                                        \\          ff
Plaintiff is not afforded a                  pass         for missing the three-month

service requirement.             No additional or precautionary steps were

taken to ensure Defendants received notice of this Petition before



                                             13
       Case 1:20-cv-00037-JRH-BKE Document 14 Filed 12/11/20 Page 14 of 15




the April 17, 2020 deadline; indeed. Plaintiff believes she was

                                                             //
not required         to take any further action                   after filing.          In short.

\\
     merely filing [the motion to            vacate as opposed to serving the

motion] within that time period is insufficient to stop the running

                                                        rr
of the three-month limitations period.                            See O' Neal, 440 F. Supp.

3d at 1400 (citations omitted) (alterations in original).

        As explained      above.     a   party    who fails               to   comply    with    the

statutory      requirement     of    providing      notice           to    defendants          within

three months of an arbitration                award loses the ability to seek

judicial       review   of   the    award.        See        Piccolo,          641   F.2d   at    600


(holding the failure to serve                within three months of the award

deprived       the   court   of    power     to   review            the    award)      (citations

omitted).       The Court therefore finds that because Plaintiff failed

to serve Defendants with notice of her motion to vacate within the

requisite three-month period, she forfeited her right to judicial

review of the Award.




                                    IV. CONCLUSION

         For   the    foregoing     reasons.       IT         IS     HEREBY          ORDERED     that

Defendants' Motion to Transfer (Doc. 5) is DENIED.                                   Further, the

Court finds the grounds asserted in Defendants' Motion to Dismiss,

which has been construed as an opposition to Plaintiff's motion.

are meritorious.          Accordingly, Plaintiff's motion to vacate the

Arbitration Award (Doc. 1) is DENIED.                             The Clerk is DIRECTED to



                                             14
   Case 1:20-cv-00037-JRH-BKE Document 14 Filed 12/11/20 Page 15 of 15




TERMINATE all pending motions and deadlines, if any, and CLOSE

this case.

        ORDER ENTERED at Augusta, Georgia, this   //    day of December,

2020.




                                   J. RANDAL HALL, CHIEF JUDGE
                                  UNITEiySTATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF GEORGIA




                                   15
